Citation Nr: 1008532	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The appellant has asserted that his father had recognized 
Philippine guerrilla service.  He has claimed entitlement to 
VA death benefits as his father's biological son deriving 
from this alleged service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which determined that 
the appellant was not entitled to dependency and indemnity 
compensation (DIC), death pension, or accrued benefits 
because he had no legal entitlement to such benefits under 
the laws of the United States.   


FINDINGS OF FACT

1.  The appellant's father did not serve as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

2.  The evidence shows that the appellant was born on January 
[redacted], 1952, and did not become physically or mentally disabled 
prior to age 18. 


CONCLUSION OF LAW

The appellant does not meet the threshold eligibility 
requirements for the receipt of VA death benefits.  38 
U.S.C.A. §§ 101 (West 2002); 38 C.F.R. §§ 3.1, 3.41, 3.57, 
3.356 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to VA death benefits, on 
the grounds that he is the child of a Philippine veteran.  

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the  
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Whether a 
claimant is a veteran and thus has basic eligibility to VA 
benefits is a question dependent on service department 
certification.  38 C.F.R. § 3.41 (a), (d); Duro, 2 Vet. App. 
at 532.

In this case, while the appellant has alleged that his father 
served during wartime, the National Personnel Record Center 
has certified that the appellant's father had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United Stated 
Armed Forces.  

Only service department records can establish if and when an 
individual has qualifying active service.  Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App.  232, 237 (1994).  The service department's findings in 
this case are conclusive and binding upon VA, and the Board 
does not have the authority to alter them.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v.  Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).

For this reason, the Board finds that the appellant's father 
does not have the requisite qualifying service to be 
considered a veteran for purposes of VA benefits and 
therefore, the appellant is not entitled to VA death benefits 
as a matter of law.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet.  App. 426, 429-30 (1994). 

Additionally, even if the Board were to assume that the 
appellant's father was a veteran, the appellant would still 
be ineligible for VA death benefits.

When any veteran dies after December 1956, from a service 
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such Veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. §§  
101(14), 1310(a); 38 C.F.R. § 3.5. 

The term "child" of the veteran means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years and who is a member of the Veteran's 
household or was a member of the Veteran's household at that 
the time of the Veteran's death, or an illegitimate child; 
and (i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57. 

The appellant has submitted a copy of his driver's license, 
which states that the appellant's date of birth is January [redacted], 
1952.  Thus, the appellant does not meet the age eligibility 
requirements.  

The appellant has claimed that when he was seventeen, he 
injured his right leg in a farming accident and became 
permanently disabled.  In support of this claim, the 
appellant has submitted a number of affidavits from 
individuals who have testified that the appellant injured his 
leg at age seventeen in a farming accident and became unable 
to work.  However, the appellant has not submitted any 
medical evidence from a licensed medical professional showing 
that he either had, or currently has, a right leg disability 
the rendered him permanently incapable of self support.  The 
only medical evidence of record is a copy of a prescription 
from Aramento Medical Clinic, a hospital card from Cotabato 
Regional Medical Center, as well as copies of various 
diagnostic tests ordered there in August 2007, and an August 
2007 medical certificate signed by Dr. L.M. stating that the 
Veteran currently suffers from heat stroke and hypertension.  

Additionally, the Board finds it significant that the 
appellant never mentioned his alleged injury until after the 
RO denied his claim in April 2007.  Only then did the 
appellant claim that he became permanently disabled at age 
seventeen.  In his claim, the appellant listed that he had 
income from working as a driver and a farmer.  

Additionally, even after the appellant claimed that he had 
been unable to work after his alleged accident, the Veteran 
submitted evidence such as a professional driver's license 
and a certificate for completing training as a security guard 
in February 1981 that contradict the appellant's assertions 
that he has been unable to support himself since he was 
seventeen.  

The Board finds that the preponderance of the evidence is 
against a finding that the appellant became permanently 
incapable of self support prior to age eighteen.  Therefore, 
even if the appellant's father was a veteran for purposes of 
VA benefits, which he is not, the appellant would not be 
eligible for VA death benefits because he does not meet the 
statutory definition of a child.  

The Board has considered VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits under the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009)).  However, as discussed above, the law and not 
the facts are dispositive of this appeal; therefore, the 
duties to notify and assist imposed by the VCAA are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002). 

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


